179 F.2d 238
FACTORY STORES COMPANY OF CLEVELAND, a corporation, Appellant,v.William R. McCOMB, Administrator of the Wage and HourDivision, United States Department of Labor, Appellee.
No. 10879.
United States Court of Appeals Sixth Circuit.
Dec. 14, 1949.

Appeal from the United States District Court for the Northern District of Ohio; Emerich B. Freed, Judge.
Luther Day, Earl W. LeFever, Cleveland, Ohio, Martin E. Blum, Cleveland, Ohio, for appellant.
Bessie Margolin, Assistant Solicitor, Washington, D.C., and A. A. Caghan, Regional Attorney, United States Department of Labor, Cleveland, Ohio (William S. Tyson, Solicitor, William A. Lowe and Joseph D. Mladinov, Attorneys, United States Department of Labor, Washington, D.C., on the brief), for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This cause came on to be heard before this court on October 21, 1949, at which time it was suggested that, if a bill pending in Congress should be enacted, the appropriate course here would probably be to direct a remand of the cause to the District Court and that, accordingly, it might be well for the court to withhold decision until Congress should act upon the pending bill.


2
The pending bill referred to was enacted by Congress on October 26, 1949, being an amendment to the Fair Labor Standards Act, Pub. No. 393, 81st Cong., c. 736, 1st sess., 29 U.S.C.A. § 201 et seq.


3
On November 14, 1949, the appellee, William R. McComb, Administrator of the Wage and Hour Division, United States Department of Labor, filed a motion to remand in view of the new factual elements and questions of law of vital importance presented by the 1949 amendments.


4
On November 22, 1949, the appellee, Factory Stores Company of Cleveland, joined in the motion of the appellant to remand the cause to the United States District Court for further procedure;


5
And it appearing that the joint motions are well grounded, it is ordered that the cause be remanded to the United States District Court for further proceedings and consideration under the 1949 amendments of the Fair Labor Standards Act.  81 F. Supp. 403.